Citation Nr: 1033573	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  07-35 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for the cause of the 
Veteran's death.

2.  Entitlement to service connection for the cause of the 
Veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1957 to March 1977, 
to include during the Vietnam Era.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision issued by the RO.   

In June 2007, the appellant was afforded a hearing before a 
Decision Review Officer (DRO).  

The reopened claim of service connection for cause of death is 
addressed in the REMAND portion of this document and is being 
remanded to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The appellant's claim of service connection for cause of 
death was denied in an April 2005 rating decision.  The appellant 
did not timely appeal from this decision.  

2.  The evidence received since the April 2005 rating decision is 
new and raises a reasonable possibility of substantiating whether 
there is a causal link between the cause of the Veteran's death 
and service.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim 
of service connection for the cause of the Veteran's death.  38 
U.S.C.A. §§ 5103-5103A, 5107, 5108, 7104, 7105 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board reopens the claim of service 
connection for the cause of the Veteran death and remands it for 
further development.  As such, no discussion of VA's duties to 
notify and assist is required at this time. 
 
The RO denied the appellant's claim of service connection for the 
cause of the Veteran's death in an April 2005 rating decision.  
She was notified of this decision by means of a letter dated in 
September 2002, but did not timely appeal.  38 U.S.C.A. § 7105. 
 
Following notification of an initial review and adverse 
determination by the RO, an NOD must be filed within one year 
from the date of notification thereof; otherwise, the 
determination becomes final and is not subject to revision except 
on the receipt of new and material evidence.  38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. § 3.156.  

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed the Secretary 
shall reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  Under 38 C.F.R. § 3.156(a), evidence is considered 
"new" if it was not previously submitted to agency 
decisionmakers.  

"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Moreover, in Hodge v. West, the Federal Circuit stressed that 
under the regulation new evidence could be material if that 
evidence provided "a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, even 
where it will not eventually convince the Board to alter its 
rating decision."  Hodge v. West, 155 F.3d. 1356, 1363 (Fed. 
Cir. 1998).  

The evidence available at the time of the April 2005 rating 
decision consisted of the service treatment records; treatment 
reports from Grand Strand Medical Center dated from June 2002 to 
November 2004; treatment reports from Charleston VA Medical 
Center dated from April 1999 to June 2004; the Veteran's death 
certificate, and various lay statements.  

The appellant applied to reopen the claim in June 2006.  The 
evidence now includes, in part, additional private treatment 
records; a November 2007 VA examination, the appellant's 
testimony at hearing in June 2007; articles pertaining to PTSD 
and heart disease and written statements in support of her claim.  

That evidence is new, and does bear directly on the question of 
whether the Veteran's death was related to service.  In the 
Board's opinion, this evidence provides a more complete picture 
of the Veteran's disability and its origin, and, thus, is not 
cumulative or redundant and raises a reasonable possibility of 
substantiating the claim.  As such, it is considered new and 
material and the claim is reopened.  

However, the adjudication of the claim does not end with a 
finding that new and material evidence had been submitted, nor is 
a grant of service connection assured.  

Once a claim is reopened, VCAA provides that the Secretary shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  See 38 
U.S.C.A. 
§ 5103A.  

Here, as noted, the Board is requesting additional development 
with respect to the underlying claim of service connection cause 
of death and will issue a final decision once that development is 
complete, if the case is ultimately returned to the Board.  


ORDER

As new and material evidence has been  received to reopen the 
claim of service connection for the cause of the Veteran's death, 
the appeal to this extent is allowed, subject to further action 
as discussed hereinbelow.


REMAND

During his lifetime, the Veteran was granted service connection 
for posttraumatic stress disorder with alcoholism and residuals 
of perforation of right ear drum.  

A hospital discharge summary shows that the Veteran was admitted 
to Grand Strand Regional Medical Center (GSRMC) for radiating 
chest pain.  (See November 8, 2004 GSRMC treatment record).  The 
immediate cause of death on the death certificate was listed as 
aortic dissection.  An autopsy was not performed.  

The appellant contends that the Veteran's PTSD and alcoholism was 
a contributing factor in producing the Veteran's death.  In 
support of her claim, she submitted research articles titled 
Prospective Study of [PTSD] symptoms and Coronary Heart Disease 
in the Normative Aging Study, PTSD boots heart disease risk, and 
a Meta-Analytic Examination of Basal Cardiovascular Activity in 
PTSD.  

These articles tend to support an association between PTSD and 
higher levels of basal cardiovascular activity, higher risk of 
heart attacks and/or increased incidents of heart disease.

The RO obtained a VA medical opinion in November 2007.  After 
review of the file, a VA medical reviewer opined that:

[The Veteran's] alcohol did not significantly 
contribute to the cause of death; (2) that the aortic 
dissection was not caused by [PTSD] or alcoholism; (3) 
that the [PTSD] or alcoholism did not aggravate the 
atrial fibrillation; [and] (4) there is no evidence 
that the atrial fibrillation caused the aortic 
dissection.  

The VA reviewer further noted that there was a lack of 
information related to any association between the latter two 
conditions.  

The Board finds that the VA examiner did not provide a sufficient 
rationale for his conclusion or address the appellant's 
contentions.  Once VA undertakes the effort to provide an 
examination, it must provide an adequate one.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

In fact, the Veteran had a significant history of 
supraventricular tachycardia requiring cardioversion in 1989.  
(See January 1992 treatment record).  An April 1999 treatment 
record noted that the Veteran suffered from tachycardia with 
frequent PAC's and occasional PVC's (premature atrial complexes 
and premature ventricular complexes).  

A September 2001 VA treatment record reflects that the Veteran 
had severe tachycardia on holter monitor.  A May 2001 VA 
treatment record reflects that baseline heart level was near 
sinus tachycardia levels.  The treatment records also reflect 
that the Veteran had a stroke ("CVA with ataxia on closed eye 
since post CVA [1979]).
 
Further, the Board also notes that pursuant to a Memorandum from 
the Secretary "Stay of Appeals Affected by New Herbicide-Related 
Presumptions" 01-09-25 dated November 20, 2009, the Secretary 
established presumptions, based upon exposure to herbicides 
within the Republic of Vietnam during the Vietnam Era, for three 
new conditions, namely ischemic heart disease, Parkinson's 
disease, and B cell leukemia.  

Here, the Veteran served in the Republic of Vietnam, as indicated 
on his DD Form 214.  

The Veteran died of complications of the heart and has a 
significant history of cardiology problems.  However, it is 
unclear as to whether the Veteran suffered from ischemic heart 
disease.  A January 1989 VA treatment record reflects that the 
Veteran suffered from coronary artery disease (CAD).  

The Board finds that the presumption of ischemic heart disease 
may be applicable in this case.  For this reason, the Board finds 
that further development is "necessary" pursuant to 38 U.S.C.A. 
§ 5103A(d).  

Additionally, the appellant has not received proper VCAA notice 
in compliance with Hupp v. Nicholson, 21 Vet. App. 342 (2007).  
The Hupp decision provides, in part, that VA must perform a 
different analysis depending upon whether a Veteran was service 
connected for a disability during his or her lifetime when 
adjudicating a claim for DIC.  Section 5103(a) notice for a DIC 
case must include:

(1) a statement of the conditions, if any, for which a 
Veteran was service-connected at the time of his 
death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based 
on a previously service-connected condition; and (3) 
an explanation of the evidence and information 
required to substantiate a DIC claim based on a 
condition not yet service-connected.  

In addition, the content of the section 5103(a) notice letter 
will depend upon the information provided in the claimant's 
application.  While VA is not required to assess the weight, 
sufficiency, credibility, or probative value of any assertion 
made in the claimant's application for benefits, the letter 
should be "tailored," and must respond to the particulars of the 
application submitted.  

Here, the July 2006 and January 2007 VCAA notices were not 
sufficiently tailored as they did not provide a statement of the 
service-connected conditions or information required to 
substantiate a DIC claim based on a condition not yet service-
connected (i.e., ischemic heart disease).  

Prior to arranging for a VA medical opinion, the RO should obtain 
and associate with the claims folder all outstanding VA medical 
records and pertinent private records, particularly any treatment 
records pertaining to his heart, PTSD or alcoholism.  

The Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Hence, on remand, the VA must obtain all outstanding pertinent VA 
medical records from VA facilities, following the current 
procedures prescribed in 38 C.F.R. § 3.159 as regards requests 
for records from Federal facilities.  

Further, the record reflects that the Veteran was awarded Social 
Security Administration (SSA) disability benefits since June 
1989, as indicated from the Notice of the Award letter.  There is 
no evidence of VA having made efforts to obtain these records.  
SSA records must be obtained before a decision on the claims can 
be made.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1993).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should send the appellant a VCAA 
notice letter under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that provides: 
(1) a statement of the conditions, if any, 
for which a Veteran was service-connected 
at the time of his or her death; (2) an 
explanation of the evidence and information 
required to substantiate a cause of death 
claim based on a previously service-
connected condition; and (3) an explanation 
of the evidence and information required to 
substantiate a cause of death claim based 
on a condition not yet service-connected.  
The notice letter should be sufficiently 
"tailored," and must respond to the 
particulars of the application submitted, 
as outlined by the Court in Hupp.

2.  The RO should take appropriate steps to 
contact the appellant in order to obtain 
all outstanding records of evaluation 
and/or treatment of the Veteran by VA 
and/or any other pertinent private medical 
facility.  All records and/or responses 
received should be associated with the 
claims folder.  If any VA or private 
records sought are not obtained, notify the 
appellant and her representative of the 
records that were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken.  

3.  The RO contact the SSA and obtain 
copies of records pertinent to the 
Veteran's claim for SSA benefits and a copy 
of any determination awarding benefits.  If 
the records are not available, make a 
notation to that effect in the claims 
folder.

4.  Then, the RO should arrange for the 
Veteran's claims folder to be reviewed by a 
cardiologist for the purpose of preparing 
an opinion that addresses whether the 
Veteran's death was related to or a result 
of an event or incident of his service-
i.e., is it at least as likely as not (a 
probability of 50 percent or higher) or the 
result of his service-connected PTSD and 
alcoholism.  Further, the VA examiner 
should determine whether the Veteran had 
ischemic heart disease.  The VA examiner 
should also address the submitted research 
articles.  

The claims folder and a copy of this remand 
must be reviewed by the examiner(s).  The 
examiner(s) must acknowledge receipt and 
review of the claims folder, any recent 
medical records obtained, and a copy of 
this remand.  

A complete rationale must be provided 
for all opinions rendered.  If the 
examiner(s) finds that he/she must resort 
to speculation to render the requested 
opinion, he/she must state what reasons, 
with specificity, that this question is 
outside the scope for a medical 
professional conversant in VA practices.  

5.  After completing the requested actions, 
and any additional notification and 
development deemed warranted, the RO should 
readjudicate the claim of service 
connection for the cause of the Veteran's 
death in light of all the evidence of 
record.  If any benefit sought on appeal 
remains denied, the appellant and her 
representative should be furnished with a 
fully responsive Supplemental Statement of 
the Case and afforded a reasonable 
opportunity for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


